IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA15-663

                               Filed: 16 February 2016

Pitt County, No. 06 CR 4252

STATE OF NORTH CAROLINA

              v.

JOHNNY ALLDRED


        Appeal by defendant from order entered 13 January 2015 by Judge Thomas D.

Haigwood in Pitt County Superior Court. Heard in the Court of Appeals 27 January

2016.


        Attorney General Roy Cooper, by Special Deputy Attorney General Joseph
        Finarelli, for the State.

        Ryan McKaig for defendant-appellant.


        TYSON, Judge.


        Johnny Alldred (“Defendant”) appeals from an order directing him to enroll in

satellite-based monitoring for the remainder of his natural life. We affirm.

                                    I. Background

        Defendant was convicted of one count of taking indecent liberties with a child

in 1990. In 2006, he was convicted of two counts of misdemeanor sexual battery. On

13 January 2015, the Superior Court of Pitt County held a hearing to determine

Defendant’s eligibility for satellite-based monitoring. See N.C. Gen. Stat. § 14-
                                  STATE V. ALLDRED

                                  Opinion of the Court



208.40B(a) (2013) (“When an offender is convicted of a reportable conviction as

defined by G.S. 14-208.6(4), and there has been no determination by a court on

whether the offender shall be required to enroll in satellite-based monitoring, the

Division of Adult Correction shall make an initial determination on whether the

offender falls into one of the categories described in G.S. 14-208.40(a).”); N.C. Gen.

Stat. § 14-208.40B(b) (2013) (“If the Division of Adult Correction determines that the

offender falls into one of the categories described in G.S. 14-208.40(a), the district

attorney, representing the Division of Adult Correction, shall schedule a hearing in

superior court for the county in which the offender resides.”)

      Based on Defendant’s convictions from 1990 and 2006, the court found

Defendant to be a recidivist sexual offender, and ordered him to be enrolled in

satellite-based monitoring for the remainder of his natural life. Defendant appeals.

                                      II. Issues

      Defendant argues the superior court’s order violates the ex post facto and

double jeopardy prohibitions contained within the United States and North Carolina

Constitutions.

                                    III. Analysis

       Defendant concedes in his brief that North Carolina’s appellate courts have

previously held that North Carolina’s satellite-based monitoring program is a civil

regulatory scheme, which does not implicate either the ex post facto or double



                                         -2-
                                  STATE V. ALLDRED

                                   Opinion of the Court



jeopardy constitutional prohibitions or protections. See State v. Bowditch, 364 N.C.
335, 352, 700 S.E.2d 1, 13 (2010) (holding the satellite-based monitoring program

does not violate the ex post facto clauses of the state or federal constitutions); State

v. Anderson, 198 N.C. App. 201, 204-05, 679 S.E.2d 165, 167 (2009) (holding that

because the satellite-based monitoring program is civil in nature and does not

constitute a punishment, it cannot violate a defendant’s constitutional right to be free

from double jeopardy), disc. review denied, 364 N.C. 436, 702 S.E.2d 491 (2010).

      Defendant raises these issues solely for “preservation purposes.” Defendant

also does not raise or argue any issues regarding the reasonableness of the imposition

of satellite-based monitoring under the Fourth Amendment. Grady v. North Carolina,

__ U.S. __, 135 S. Ct. 1368, 191 L. Ed. 2d 459 (2015).

      We are bound by these prior and binding opinions and overrule Defendant’s

arguments. See Dunn v. Pate, 334 N.C. 115, 118, 431 S.E.2d 178, 180 (1993) (“[The

Court of Appeals] has no authority to overrule decisions of [the] Supreme Court and

[has] the responsibility to follow those decisions until otherwise ordered by the

Supreme Court.” (quotation marks omitted)); In re Civil Penalty, 324 N.C. 373, 384,

379 S.E.2d 30, 37 (1989) (“Where a panel of the Court of Appeals has decided the

same issue, albeit in a different case, a subsequent panel of the same court is bound

by that precedent, unless it has been overturned by a higher court.”).

                                    IV. Conclusion



                                          -3-
                                 STATE V. ALLDRED

                                 Opinion of the Court



       Based upon the issues before us in this appeal, the superior court’s order

directing Defendant to be enrolled in satellite-based monitoring for the remainder of

his natural life is affirmed.

      AFFIRMED.

      Judges CALABRIA and DAVIS concur.




                                        -4-